DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8, and 16 are objected to because of the following informalities:  
In claims 6 and 16, line 2, “an ICM” has to be defined. 
In claim 8, line 2, “any of claims 5” should read -- claim 5--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 12-14 recite “the data” in line 5 (claims 2-3 and 12-13) and line 2 (claims 4 and 14). It is unclear whether or not this is the same as “the acceleration data”. For examination purposes, Examiner of record takes this to be the same.
Claim 4 recites the “moving mean filter” in line 2. It is unclear whether this is the same as the “moving mean filter” in claim 3, line 5, or a second moving mean filter. For examination purposes, Examiner of record takes this to be the same moving mean filter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
Regarding claim 1, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determine, based on the acceleration data, that the medical device has flipped”. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “an acceleration sensor configured to generate acceleration data, the acceleration data comprising a plurality of acceleration measurements; and a memory having embodied thereon computer-executable instructions that are configured to, when executed by the processor, cause the processor to: obtain the acceleration data from the acceleration sensor”, this is a mere data gathering facilitated by the devices that are required for data gathering. Furthermore, there is no step for practical application. Because the judicial exception is not integrated into a practical application, Claim 1 is non-statutory and not patent eligible.
Regarding claims 2-10, the claims are directed to further details of the abstract idea and insignificant extra-solution activity. Claims 2-4 and 10 recite details of determination that the medical device has flipped, including generating a slope, applying a moving mean filter, and applying a trigonometric function, while Claims 5-7 broadly recite a correction to an output of a monitoring process and the details of the algorithms of the monitoring process, which are additional details of the abstract idea. Claims 8-9 recite generating a notification responding to the flipped medical device, which is an extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claim 11, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determining, based on the acceleration data, that the medical device has flipped”. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites the “processor-implemented method, performed by a processor of a medical device, the method comprising: obtaining acceleration data from an acceleration sensor”, this is a mere data gathering using the devices that are required for data gathering. Furthermore, there is no step for practical application. Because the judicial exception is not integrated into a practical application, Claim 11 is non-statutory and not patent eligible.
Regarding claims 12-16, the claims are directed to further details of the abstract idea. Claims 12-14 recite details of determination that the medical device has flipped including generating a slope and applying a moving mean filter, while Claims 15-16 broadly recite a correction to an output of a monitoring process and the details of the algorithms of the monitoring process, which are additional details of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claim 17, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determine, based on the acceleration data, that the medical device has flipped”. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “One or more computer-readable media having computer-executable instructions embodied thereon, the instructions configured to be executed by a processor of a medical device, wherein the instructions are configured to cause the processor to: obtain acceleration data from an acceleration sensor;” this is a mere data gathering facilitated by the devices that are required for data gathering. Furthermore, there is no step for practical application. Because the judicial exception is not integrated into a practical application, Claim 17 is non-statutory and not patent eligible.
Regarding claims 18-20, the claims are directed to further details of the abstract idea and insignificant extra-solution activity. Claims 18-19 recite details of determination that the medical device has flipped including generating a slope and applying a moving mean filter, while Claim 20 broadly recites a correction to an output of a monitoring process and the details of the algorithms of the monitoring process, which are additional details of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because  they are directed to non-statutory transitory forms of signal transmission. All elements in the claim(s) are non-structural (software). As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Thus, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (a computer readable media) (see MPEP 2106.03). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

1.     Claims 1, 5, 10-11, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraetschmer et al (US 20180168449), hereinafter Kraetschmer.
Regarding claim 1, Kraetschmer teaches a medical device (8) (“an implantable medical device ("IMD"), which may include an implantable cardiac monitor ("ICM")." [0017]. “The IMD 8” [0019], Fig. 1) having a processor (2) (processor 2 [0024], Fig. 1), comprising: 
an acceleration sensor (6) configured to generate acceleration data (“a three-axis accelerometer/motion (AM) sensor … can detect linear accelerations in an x-direction, a y-direction, and a z-direction" [0022], Figs. 2A-2C. “AM sensor 6” [0024], Fig. 1), the acceleration data comprising a plurality of acceleration measurements (“linear accelerations” 0022], Figs. 2A-2C); and 
a memory (3) having embodied thereon computer-executable instructions that are configured to, when executed by the processor, cause the processor to: 
obtain the acceleration data from the acceleration sensor (“The system 1 can further include a processor 2 and a non-transitory memory 3, both of which may be in operative communication with the IMD 8, the AM sensor 6, and/or the display 4, where the processor 2 may be programed to perform the algorithmic functions described herein.” [0024], Fig. 1); and 
determine, based on the acceleration data, that the medical device has flipped (“Referring to FIG. 1, the system 1 can include a processor 2, a display 4, an AM sensor 6, and an IMD 8. The method can include using the AM sensor 6 to determine the orientation of the IMD 8.” [0018], “If the elevation or altitude of first electrode 10 is determined to be higher than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in an up-orientation (i.e., the first electrode 10 is superior to the second electrode 12).  If the elevation or altitude of first electrode 10 is determined to be lower than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in a down-orientation.” [0023], Figs. 1, 2A-C. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1)" [0024]).
Regarding claim 5, Kraetschmer teaches medical device of claim 1, wherein the instructions are further configured to cause the processor to apply, in response to determining that the medical device has flipped (“upon receiving a SECG-2 signal” [0025]), a correction (“adjusting the orientation” [0024]; “perform an inversion function” [0025]) to an output of a monitoring process (“Further embodiments can include adjusting the orientation of a subcutaneous electrocardiogram ("SECG") signal so as to cause it to be displayed with a preferred orientation." [0017]. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1). For instance, if an IMD 8 is in the up-orientation then the processor 2 can tag the SECG signals generated therefrom with the 
proxy value 1 so that each SECG signal is identified as a SECG-1 signal.  Similarly, if an IMD 8 is in the down-orientation then the processor 2 can tag the SECG signals generated therefrom with the proxy value (-1) so that each SECG signal is identified as a SECG-2 signal. " [0024]; “the processor can be further programmed to, upon receiving a SECG-2 signal, perform an inversion function to convert the SECG-2 signal to a SECG-1 signal before being displayed by the display 4.” [0025]).
Regarding claim 10, Kraetschmer teaches medical device of claim 1, wherein the instructions are configured to cause the processor to determine that the medical device has flipped by causing the processor to: 
apply a trigonometric function to the acceleration data (“trigonometric algorithms comparing… acceleration” [0022]) and identify a flip (“to determine if the IMD 8 is tilting” [0022]) based on a resultant of the trigonometric function being applied to the acceleration data (“Thus, knowing the acceleration in the negative z-direction to be approximately 9.8 m/s.sup.2 if the IMD 8 is not in motion, trigonometric algorithms comparing the actual z-direction acceleration to the 9.8 m/s.sup.2 can be used to determine if the IMD 8 is tilting, and thus determine the relative elevation or altitude of the first electrode 10 to elevation or altitude of the second electrode 12." [0022]. “If the elevation or altitude of first electrode 10 is determined to be higher than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in an up-orientation (i.e., the first electrode 10 is superior to the second electrode 12).  If the elevation or altitude of first electrode 10 is determined to be lower than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in a down-orientation.” [0023], Figs. 1, 2A-2C).
Regarding claim 11, Kraetschmer teaches a processor-implemented method (“The present invention can include a method ... for utilizing an accelerometer/motion sensor ("AM sensor") to ascertain the orientation of an implantable medical device...The method can include using the AM sensor to determine the orientation of the IMD, which may further include tagging the generated SECG signal so as to identify whether the SECG signal had been generated from an IMD with its first electrode being superior or inferior relative to its second electrode. Further embodiments can include automatically adjusting the orientation of the generated SECG signal to match that of a preferred orientation.” [0005]), performed by a processor (2) (processor 2 [0024], Fig. 1) of a medical device (8) (“an implantable medical device ("IMD"), which may include an implantable cardiac monitor ("ICM")." [0017]. “The IMD 8” [0019], Fig. 1), the method comprising: 
obtaining acceleration data from an acceleration sensor (6)(“a three-axis AM sensor … can detect linear accelerations in an x-direction, a y-direction, and a z-direction" [0022], Figs. 2A-2C.  “The system 1 can further include a processor 2 and a non-transitory memory 3, both of which may be in operative communication with the IMD 8, the AM sensor 6, …, where the processor 2 may be programed to perform the algorithmic functions described herein.” [0024], Fig. 1); and 
determining, based on the acceleration data, that the medical device has flipped (“Referring to FIG. 1, the system 1 can include a processor 2, a display 4, an AM sensor 6, and an IMD 8. The method can include using the AM sensor 6 to determine the orientation of the IMD 8.” [0018], “If the elevation or altitude of first electrode 10 is determined to be higher than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in an up-orientation (i.e., the first electrode 10 is superior to the second electrode 12).  If the elevation or altitude of first electrode 10 is determined to be lower than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in a down-orientation.” [0023], Figs. 1, 2A-C. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1)" [0024]).
Regarding claim 15, Kraetschmer teaches the method of claim 11, further comprising applying, in response to determining that the medical device has flipped (“upon receiving a SECG-2 signal” [0025]), a correction (“adjusting the orientation” [0024]; “perform an inversion function” [0025]) to an output of a monitoring process (“Further embodiments can include adjusting the orientation of a subcutaneous electrocardiogram ("SECG") signal so as to cause it to be displayed with a preferred orientation." [0017]. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1). For instance, if an IMD 8 is in the up-orientation then the processor 2 can tag the SECG signals generated therefrom with the proxy value 1 so that each SECG signal is identified as a SECG-1 signal.  Similarly, if an IMD 8 is in the down-orientation then the processor 2 can tag the SECG signals generated therefrom with the proxy value (-1) so that each SECG signal is identified as a SECG-2 signal. " [0024]; “the processor can be further programmed to, upon receiving a SECG-2 signal, perform an inversion function to convert the SECG-2 signal to a SECG-1 signal before being displayed by the display 4.” [0025]). 
Regarding claim 17, Kraetschmer teaches one or more computer-readable media having computer-executable instructions embodied thereon (“The system 1 can further include a processor 2 and a non-transitory memory 3, both of which may be in operative communication with the IMD 8, the AM sensor 6, and/or the display 4, where the processor 2 may be programed to perform the algorithmic functions described herein.” [0024], Fig. 1), the instructions configured to be executed by a processor (2) (processor 2 [0024], Fig. 1) of a medical device (8) (“an implantable medical device ("IMD"), which may include an implantable cardiac monitor ("ICM")." [0017]. “The IMD 8” [0019], Fig. 1), wherein the instructions are configured to cause the processor to: 
obtain acceleration data from an acceleration sensor (6) (“a three-axis AM sensor … can detect linear accelerations in an x-direction, a y-direction, and a z-direction" [0022], Figs. 2A-2C. “The system 1 can further include a processor 2 and a non-transitory memory 3, both of which may be in operative communication with the IMD 8, the AM sensor 6, and/or the display 4, where the processor 2 may be programed to perform the algorithmic functions described herein.” [0024], Fig. 1); and 
determine, based on the acceleration data, that the medical device has flipped (“Referring to FIG. 1, the system 1 can include a processor 2, a display 4, an AM sensor 6, and an IMD 8. The method can include using the AM sensor 6 to determine the orientation of the IMD 8.” [0018], “If the elevation or altitude of first electrode 10 is determined to be higher than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in an up-orientation (i.e., the first electrode 10 is superior to the second electrode 12).  If the elevation or altitude of first electrode 10 is determined to be lower than the elevation or altitude of the second electrode 12, then the IMD 8 can be deemed to be in a down-orientation.” [0023], Figs. 1, 2A-C. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1)" [0024]). 
Regarding claim 20, Kraetschmer teaches the media of claim 17, wherein the instructions are further configured to cause the processor to apply, in response to determining that the medical device has flipped (“upon receiving a SECG-2 signal” [0025]), a correction (“adjusting the orientation” [0024]; “perform an inversion function” [0025]) to an output of a monitoring process (“Further embodiments can include adjusting the orientation of a subcutaneous electrocardiogram ("SECG") signal so as to cause it to be displayed with a preferred orientation." [0017]. “The processor 2 can be further programed to associate the up-orientation with a proxy value of (1) and the down-orientation with a proxy value of (-1). For instance, if an IMD 8 is in the up-orientation then the processor 2 can tag the SECG signals generated therefrom with the 
proxy value 1 so that each SECG signal is identified as a SECG-1 signal.  Similarly, if an IMD 8 is in the down-orientation then the processor 2 can tag the SECG signals generated therefrom with the proxy value (-1) so that each SECG signal is identified as a SECG-2 signal. " [0024]; “the processor can be further programmed to, upon receiving a SECG-2 signal, perform an inversion function to convert the SECG-2 signal to a SECG-1 signal before being displayed by the display 4.” [0025]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-4, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer as applied to claims 1, 11, and 17, and further in view of Wagner et al (US 20160262685), hereinafter Wagner, and Pantelopoulos et al (US 20150286285), hereinafter Pantelopoulos.
Regarding claim 2, Kraetschmer teaches the medical device of claim 1.
Kraetschmer does not teach that the instructions are configured to cause the processor to determine that the medical device has flipped by causing the processor to: 
(1) generate a slope of the acceleration data, the slope comprising axis values for at least two axes against time; 
apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis; 
(2) identify an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and 
determine, based on the identified intersection, that the medical device has flipped.
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches causing the processor (103, Fig. 1) to: 
generate a slope of the acceleration data (“differentiating accelerometer data” [0128]), the slope comprising axis values for at least two axes against time (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes” [0128]); 
apply a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a first smoothed set of axis data (“along X” [0128]) corresponding to a first axis and a second smoothed set of axis data (“along …Y” [0128]) corresponding to a second axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to cause the processor to generate a slope of the acceleration data, the slope comprising axis values for at least two axes against time; and apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). In the combined invention of Kraetschmer and Wagner, the instructions are configured to cause the processor to determine that the medical device has flipped.
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach causing the processor to identify an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determine, based on the identified intersection, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches causing the processor to identify an intersection between the first smoothed set of axis data (902) and the second smoothed set of axis data (904)( an intersection between 902 and 904 is seen in Fig. 9); and 
determine, based on the identified intersection, that the medical device has flipped (“The watch check event that corresponds to this type of watch check rule may be referred to herein as a wrist flip watch event.  In particular, the watch check rule may specify that the wrist flip watch event occurs when the sensor data indicates that there significant decrease in the accelerometer x-axis (e.g., 902) and, at the same time, a significant increase in the accelerometer z-axis (e.g., 904).  [0064], Fig. 9).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to cause the processor to identify an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determine, based on the identified intersection, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 

Regarding claim 3, Kraetschmer teaches the medical device of claim 1.
Kraetschmer does not teach that the instructions are configured to cause the processor to determine that the medical device has flipped by causing the processor to: 
(1) generate a slope of the acceleration data, the slope comprising axis values for at least one axis against time; 
apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis of the at least one axis; 
(2) identify a first sign change associated with the first smoothed set of axis data; and 
determine, based on the identified first sign change, that the medical device has flipped. 
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches causing the processor (103, Fig. 1) to: 
generate a slope of the acceleration data (“differentiating accelerometer data” [0128]), the slope comprising axis values for at least one axis against time (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes” [0128]); 
apply a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a first smoothed set of axis data (“calculated…along X” [0128]) corresponding to a first axis of the at least one axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to cause the processor to generate a slope of the acceleration data, the slope comprising axis values for at least one axis against time; and apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis of the at least one axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). 
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach causing the processor to identify a first sign change associated with the first smoothed set of axis data; and determine, based on the identified first sign change, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches causing the processor to identify a first sign change associated with the first smoothed set of axis data (a sign change of 1102 seen in Fig. 11, [0067]); and 
determine, based on the identified first sign change, that the medical device has flipped (“the watch check rule may specify that the wrist-to-face watch check event occurs when the sensor data indicates that there is a significant decrease in x-axis 1102, z-axis 1104, or both… The physical movement that corresponds to the hand raise watch check event may be where a person wearing the device on their wrist raises their wrist and rotates their arm such that the face of the device is normal to the face of the user, for example.” [0067], Figs. 11-12).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to cause the processor to identify a first sign change associated with the first smoothed set of axis data; and determine, based on the identified first sign change, that the medical device has flipped, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 
Regarding claim 4, Kraetschmer modified by Wagner and Pantelopoulos teaches the medical device of claim 3.
Kraetschmer does not teach that the instructions are further configured to cause the processor to determine that the medical device has flipped by causing the processor to: 
(1) apply a moving mean filter across the data to generate a second smoothed set of axis data corresponding to a second axis; 
(2) identify a second sign change associated with the second smoothed set of axis data; and 
determine, based on the identified first and second sign changes, that the medical device has flipped. 
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches causing the processor (103, Fig. 1) to apply a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a second smoothed set of axis data (“calculated…along… Y” [0128]) corresponding to a second axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to cause the processor to apply a moving mean filter across the data to generate a second smoothed set of axis data corresponding to a second axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). 
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach causing the processor to identify a second sign change associated with the second smoothed set of axis data; and 
determine, based on the identified first and second sign changes, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches causing the processor to identify a second sign change associated with the second smoothed set of axis data (a sign change of 1104 seen in Fig. 11, [0067]); and 
determine, based on the identified first and second sign changes (“1102…1104…both” [0067], Figs. 11), that the medical device has flipped (“the watch check rule may specify that the wrist-to-face watch check event occurs when the sensor data indicates that there is a significant decrease in x-axis 1102, z-axis 1104, or both… The physical movement that corresponds to the hand raise watch check event may be where a person wearing the device on their wrist raises their wrist and rotates their arm such that the face of the device is normal to the face of the user, for example.” [0067], Fig. 11).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to cause the processor to identify a second sign change associated with the second smoothed set of axis data; and determine, based on the identified first and second sign changes, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 
Regarding claim 12, Kraetschmer teaches the method of claim 11.
Kraetschmer does not teach that determining that the medical device has flipped comprises: 
(1) generating a slope of the acceleration data, the slope comprising axis values for at least two axes against time; 
applying a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis; 
(2) identifying an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and 
determining, based on the identified intersection, that the medical device has flipped.
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches generating a slope of the acceleration data (“differentiating accelerometer data” [0128]), the slope comprising axis values for at least two axes against time (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes” [0128]); 
applying a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a first smoothed set of axis data (“along X” [0128]) corresponding to a first axis and a second smoothed set of axis data (“along …Y” [0128]) corresponding to a second axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to the steps of generating a slope of the acceleration data, the slope comprising axis values for at least two axes against time; and applying a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). 
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach identifying an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determining, based on the identified intersection, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches identifying an intersection between the first smoothed set of axis data (902) and the second smoothed set of axis data (904)( an intersection between 902 and 904 is seen in Fig. 9); and 
determining, based on the identified intersection, that the medical device has flipped (“The watch check event that corresponds to this type of watch check rule may be referred to herein as a wrist flip watch event.  In particular, the watch check rule may specify that the wrist flip watch event occurs when the sensor data indicates that there significant decrease in the accelerometer x-axis (e.g., 902) and, at the same time, a significant increase in the accelerometer z-axis (e.g., 904).  [0064], Fig. 9).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to have the steps of identifying an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determining, based on the identified intersection, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 

Regarding claim 13, Kraetschmer teaches the method of claim 11.
Kraetschmer does not teach that determining that the medical device has flipped comprises: 
(1) generating a slope of the acceleration data, the slope comprising axis values for at least one axis against time; 
applying a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis of the at least one axis; 
(2) identifying a first sign change associated with the first smoothed set of axis data; and 
determining, based on the identified first sign change, that the medical device has flipped. 
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches generating a slope of the acceleration data (“differentiating accelerometer data” [0128]), the slope comprising axis values for at least one axis against time (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes” [0128]); 
applying a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a first smoothed set of axis data (“calculated…along X” [0128]) corresponding to a first axis of the at least one axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to have the steps of generating a slope of the acceleration data, the slope comprising axis values for at least one axis against time; and applying a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis of the at least one axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). 
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach identifying a first sign change associated with the first smoothed set of axis data; and determining, based on the identified first sign change, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches identifying a first sign change associated with the first smoothed set of axis data (a sign change of 1102 seen in Fig. 11, [0067]); and 
determining, based on the identified first sign change, that the medical device has flipped (“the watch check rule may specify that the wrist-to-face watch check event occurs when the sensor data indicates that there is a significant decrease in x-axis 1102, z-axis 1104, or both… The physical movement that corresponds to the hand raise watch check event may be where a person wearing the device on their wrist raises their wrist and rotates their arm such that the face of the device is normal to the face of the user, for example.” [0067], Figs. 11-12).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to have the steps of identifying a first sign change associated with the first smoothed set of axis data; and determining, based on the identified first sign change, that the medical device has flipped, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 
Regarding claim 14, Kraetschmer modified by Wagner and Pantelopoulos teaches the method of claim 13.
Kraetschmer does not teach (1) applying a moving mean filter across the data to generate a second smoothed set of axis data corresponding to a second axis; 
(2) identifying a second sign change associated with the second smoothed set of axis data; and 
determining, based on the identified first and second sign changes, that the medical device has flipped. 
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches applying a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a second smoothed set of axis data (“calculated…along… Y” [0128]) corresponding to a second axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to have the step of applying a moving mean filter across the data to generate a second smoothed set of axis data corresponding to a second axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). 
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach identifying a second sign change associated with the second smoothed set of axis data; and 
determining, based on the identified first and second sign changes, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches identifying a second sign change associated with the second smoothed set of axis data (a sign change of 1104 seen in Fig. 11, [0067]); and 
determining, based on the identified first and second sign changes (“1102…1104…both” [0067], Figs. 11), that the medical device has flipped (“the watch check rule may specify that the wrist-to-face watch check event occurs when the sensor data indicates that there is a significant decrease in x-axis 1102, z-axis 1104, or both… The physical movement that corresponds to the hand raise watch check event may be where a person wearing the device on their wrist raises their wrist and rotates their arm such that the face of the device is normal to the face of the user, for example.” [0067], Fig. 11).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to the step of identifying a second sign change associated with the second smoothed set of axis data; and determining, based on the identified first and second sign changes, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 
Regarding claim 18, Kraetschmer teaches the media of claim 17.
Kraetschmer does not teach that the instructions are configured to cause the processor to determine that the medical device has flipped by causing the processor to: 
(1) generate a slope of the acceleration data, the slope comprising axis values for at least two axes against time; 
apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis; 
(2) identify an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and 
determine, based on the identified intersection, that the medical device has flipped.
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches causing the processor (103, Fig. 1) to: 
generate a slope of the acceleration data (“differentiating accelerometer data” [0128]), the slope comprising axis values for at least two axes against time (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes” [0128]); 
apply a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a first smoothed set of axis data (“along X” [0128]) corresponding to a first axis and a second smoothed set of axis data (“along …Y” [0128]) corresponding to a second axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to cause the processor to generate a slope of the acceleration data, the slope comprising axis values for at least two axes against time; and apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis and a second smoothed set of axis data corresponding to a second axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). In the combined invention of Kraetschmer and Wagner, the instructions are configured to cause the processor to determine that the medical device has flipped.
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach causing the processor to identify an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determine, based on the identified intersection, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches causing the processor to identify an intersection between the first smoothed set of axis data (902) and the second smoothed set of axis data (904)( an intersection between 902 and 904 is seen in Fig. 9); and 
determine, based on the identified intersection, that the medical device has flipped (“The watch check event that corresponds to this type of watch check rule may be referred to herein as a wrist flip watch event.  In particular, the watch check rule may specify that the wrist flip watch event occurs when the sensor data indicates that there significant decrease in the accelerometer x-axis (e.g., 902) and, at the same time, a significant increase in the accelerometer z-axis (e.g., 904).  [0064], Fig. 9).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to cause the processor to identify an intersection between the first smoothed set of axis data and the second smoothed set of axis data; and determine, based on the identified intersection, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 

Regarding claim 19, Kraetschmer teaches the media of claim 17.
Kraetschmer does not teach that the instructions are configured to cause the processor to determine that the medical device has flipped by causing the processor to: 
(1) generate a slope of the acceleration data, the slope comprising axis values for at least one axis against time; 
apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis of the at least one axis; 
(2) identify a first sign change associated with the first smoothed set of axis data; and 
determine, based on the identified first sign change, that the medical device has flipped. 
However, regarding feature (1), Wagner discloses Automatic Orientation Of Subcutaneous ECG In Implantable Monitoring Devices, which is analogous art. Wagner teaches causing the processor (103, Fig. 1) to: 
generate a slope of the acceleration data (“differentiating accelerometer data” [0128]), the slope comprising axis values for at least one axis against time (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes” [0128]); 
apply a moving mean filter across the data (”smoothed with a moving average filter (N=5).” [0128]) to generate a first smoothed set of axis data (“calculated…along X” [0128]) corresponding to a first axis of the at least one axis (“Jerk is calculated by analyzing acceleration along X and Y (and Z in certain embodiments), which are calculated by differentiating accelerometer data along the relevant axes, smoothed with a moving average filter (N=5).” [0128]).
Therefore, based on Wagner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to cause the processor to generate a slope of the acceleration data, the slope comprising axis values for at least one axis against time; and apply a moving mean filter across the data to generate a first smoothed set of axis data corresponding to a first axis of the at least one axis, as taught by Wagner, in order to facilitate calculation and output of kinematic and/or kinetic information (Wagner: Abstract). 
Regarding feature (2), Kraetschmer as modified by Wagner further does not teach causing the processor to identify a first sign change associated with the first smoothed set of axis data; and determine, based on the identified first sign change, that the medical device has flipped.
However, Pantelopoulos discloses methods, systems, and apparatuses to display visibility changes responsive to user gestures, which is analogous art. Pantelopoulos teaches causing the processor to identify a first sign change associated with the first smoothed set of axis data (a sign change of 1102 seen in Fig. 11, [0067]); and 
determine, based on the identified first sign change, that the medical device has flipped (“the watch check rule may specify that the wrist-to-face watch check event occurs when the sensor data indicates that there is a significant decrease in x-axis 1102, z-axis 1104, or both… The physical movement that corresponds to the hand raise watch check event may be where a person wearing the device on their wrist raises their wrist and rotates their arm such that the face of the device is normal to the face of the user, for example.” [0067], Figs. 11-12).
Therefore, based on Pantelopoulos’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Wagner to cause the processor to identify a first sign change associated with the first smoothed set of axis data; and determine, based on the identified first sign change, that the medical device has flipped, that the medical device has flipped, as taught by Pantelopoulos, in order to facilitate flip event detection (Pantelopoulos: [0064]). 


3.  	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer as applied to claims 5 and 15, and further in view of Havel et al (US 20130211205), hereinafter Havel.
Regarding claim 6, Kraetschmer teaches the medical device of claim 5.
 While teaching an ICM sensing (“an implantable medical device ("IMD"), which may include an implantable cardiac monitor ("ICM")." [0017]), Kraetschmer does not teach that the monitoring process comprises at least one of a posture algorithm, a heart sounds algorithm, and an ICM impedance sensing process.  
However, Havel discloses implantable medical device orientation change detection, which is analogous art. Havel teaches that the monitoring process comprises at least one of a posture algorithm, a heart sounds algorithm, and an ICM impedance sensing process (“one or more electrodes may be included along the housing of an IMD that is provided as a monitoring-only device” [0016]; “housing-based electrodes may be used for monitoring impedance signals.” [0018]).
Therefore, based on Havel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to have the monitoring process that comprises at least one of a posture algorithm, a heart sounds algorithm, and an ICM impedance sensing process, as taught by Havel, in order to facilitate monitoring physiological signals using implantable devices (Havel: [0018]).
Regarding claim 16, Kraetschmer teaches the method of claim 15.
 While teaching an ICM sensing (“an implantable medical device ("IMD"), which may include an implantable cardiac monitor ("ICM")." [0017]), Kraetschmer does not teach that the monitoring process comprises at least one of a posture algorithm, a heart sounds algorithm, and an ICM impedance sensing process.  
However, Havel discloses implantable medical device orientation change detection, which is analogous art. Havel teaches that the monitoring process comprises at least one of a posture algorithm, a heart sounds algorithm, and an ICM impedance sensing process (“one or more electrodes may be included along the housing of an IMD that is provided as a monitoring-only device” [0016]; “housing-based electrodes may be used for monitoring impedance signals.” [0018]).
Therefore, based on Havel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to have the monitoring process that comprises at least one of a posture algorithm, a heart sounds algorithm, and an ICM impedance sensing process, as taught by Havel, in order to facilitate monitoring physiological signals using implantable devices (Havel: [0018]).


4.  	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetschmer as applied to claim 5, and further in view of Sahasrabudhe et al (US 20110172562), hereinafter Sahasrabudhe.
Regarding claim 7, Kraetschmer teaches the medical device of claim 5.
 Kraetschmer does not explicitly teach that the instructions are configured to cause the processor to apply the correction to the output of the monitoring process by recalibrating the monitoring process to account for a flipped orientation of the medical device.  
However, Sahasrabudhe discloses implantable medical device orientation change detection, which is analogous art. Sahasrabudhe teaches applying the correction to the output of the monitoring process by recalibrating the monitoring process to account for a flipped orientation of the medical device (“If the sensor orientation relative to the patient changes, as may occur if an IMD 12 rotates with respect to patient 14, the posture state definitions must be recalibrated.” [0147]; “at least a portion of the initial definition and any required re-calibration may be performed completely automatically. This automatic definition and re-calibration process will be described in the following paragraphs using a sensor 40 which is a three-axis accelerometer.” [0171]).
Therefore, based on Sahasrabudhe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to have the instructions that are configured to cause the processor to apply the correction to the output of the monitoring process by recalibrating the monitoring process to account for a flipped orientation of the medical device, as taught by Sahasrabudhe, in order to streamline processing regardless of device orientation (Sahasrabudhe: [0171]).
Regarding claim 8, Kraetschmer teaches the medical device of claim 5.
 Kraetschmer does not explicitly teach that the instructions are further configured to cause the processor to generate, in response to determining that the medical device has flipped, a notification.  
However, Sahasrabudhe discloses implantable medical device orientation change detection, which is analogous art. Sahasrabudhe teaches that the instructions are further configured to cause the processor to generate, in response to determining that the medical device has flipped, a notification (“If it is concluded that flip detection has likely occurred, a notification may be generated. This may involve a tactile notification generated via IMD 12, such as a vibration or delivery of a discernable electrical stimulation pattern. This may additionally or alternatively involve an audible notice generated via the IMD or programmer 20, a text message or other alert communicated by programmer 20, or some other discernable indication. Such a notification may identify the posture state definitions to be recalibration (e.g., "Recalibrate all Posture State", "Recalibrate Upright Posture State", etc.).” [0274]).
Therefore, based on Sahasrabudhe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kraetschmer to have the instructions that are configured to cause the processor to generate, in response to determining that the medical device has flipped, a notification, as taught by Sahasrabudhe, in order to facilitate the medical device recalibration (Sahasrabudhe: [0274]).
Regarding claim 9, Kraetschmer modified by Sahasrabudhe teaches the medical device of claim 8.
 Kraetschmer does not explicitly teach that the notification comprises one or more recommendations for responding to the flipped medical device.
However, Sahasrabudhe discloses implantable medical device orientation change detection, which is analogous art. Sahasrabudhe teaches that the notification comprises one or more recommendations ("Recalibrate all Posture State", "Recalibrate Upright Posture State", [0274]) for responding to the flipped medical device (“If it is concluded that flip detection has likely occurred, a notification may be generated. This may involve a tactile notification generated via IMD 12, such as a vibration or delivery of a discernable electrical stimulation pattern. This may additionally or alternatively involve an audible notice generated via the IMD or programmer 20, a text message or other alert communicated by programmer 20, or some other discernable indication. Such a notification may identify the posture state definitions to be recalibration (e.g., "Recalibrate all Posture State", "Recalibrate Upright Posture State", etc.).” [0274]).
Therefore, based on Sahasrabudhe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kraetschmer and Sahasrabudhe to have the notification that comprises one or more recommendations for responding to the flipped medical device, as taught by Sahasrabudhe, in order to facilitate the medical device recalibration (Sahasrabudhe: [0274]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793     

/YI-SHAN YANG/Acting SPE, Art Unit 3793